SHARP, Judge.
Appellant, Lee, appeals the denial of his motion to suppress evidence. He was charged by information with possession of cannabis, possession of methaqualone, possession of paraphernalia and possession of phentermine. His motion to suppress was granted as to the paraphernalia but denied as to the rest of the evidence. Lee pled nolo contendere reserving the right to appeal. He was adjudicated guilty and sentenced to serve one year in jail as a condition of five (5) years probation. The written judgment states that Lee entered a plea of guilty.
We find no error in the denial of the motion to suppress. The evidence seized *75was in open view 1 and fell within an exception to the warrant requirement.2 However, we amend the judgment to correctly state that Lee pled nolo contendere.
AFFIRMED AS AMENDED.
DAUKSCH, C. J., and FRANK D. UP-CHURCH, Jr., J., concur.

. Ensor v. State, No. 57,817 (Fla. June 4, 1981).


. United States v. Chadwick, 433 U.S. 1, 97 S.ct. 2476, 53 L.Ed.2d 538 (1977); Cardwell v. Lewis, 417 U.S. 583, 94 S.Ct. 2464, 41 L.Ed.2d 325 (1974).